DETAILED ACTION
This communication is responsive to the amendment filed on 10/15/2021.
Claim 19 was previously canceled.
Claims 1, 15, and 20 are independent claims and are amended.
Claims 1-18 and 20-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner submits the typo correction by adding the “ending period” at the end of claim 15.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Max Colice (Reg. No. 65634) on 12/10/2021.
	In the claims,
Claims 1, 15, and 20 have been amended as following:

a network interface circuit configured to communicatively couple to a communication network, the communication network comprising a plurality of database nodes forming a distributed database, the plurality of database nodes including a plurality of administrative nodes to monitor the plurality of database nodes, a plurality of transaction engine nodes to perform database transaction, and a plurality of storage manager nodes to persist data in durable storage, each storage manager node of the plurality of storage manager nodes belonging to at least one storage group in a plurality of storage groups, each storage group storing a corresponding subset of records in the distributed database in accordance with a first table partitioning policy, the plurality of storage groups collectively storing all records in the distributed database; and
a processor configured to be communicatively coupled to the network interface circuit, and configured to instantiate a transaction engine in the plurality of transaction engine nodes, the transaction engine configured to: 
identify and request database objects from other transaction engine nodes and storage manager nodes for executing a database transaction;
identify at least one record in the distributed database affected by the database transaction, the affected record being stored in a table partition;
for the affected record, identify a first storage group in the plurality of storage groups that is responsible for storing the table partition based on the first table partitioning policy; and

wherein a first storage manager node of the plurality of storage manager nodes is configured to:
receive, from an administrative node in the plurality of administrative nodes, a request to assign the first storage manager node to the first storage group; [[.]]
determine if the first storage group exists in the distributed database; [[,]]
in response to determining that the first storage group does not exist, send a request to create the first storage group;
in response to determining that the first storage group exists or to receiving an acknowledgement that the first storage group has been created, broadcast a storage manager assignment message to each database node of the plurality of database nodes, the storage manager assignment message indicating that the first storage manager node belongs to the first storage group; [[,]] and
retrieve and store table partitions and records stored by the first storage group.

15. 	(Proposed Amended) A non-transitory computer-readable medium having a plurality of instructions encoded thereon that when executed by at least one processor cause the processor to implement a transaction engine node in a distributed database 
identify and request database objects from other transaction engine nodes and storage manager nodes for executing a database transaction;
identify a first record and a second record affected by the database transaction, the first record being stored in a first table partition and the second record being stored in a second table partition; 
for the first record, identify a first storage group of a plurality of storage groups for storing copies of the first table partition in non-volatile memory based on a first table partitioning policy, the first table partitioning policy mapping the first table partition to the first storage group, each storage group in the plurality of storage groups storing a subset of records in the distributed database, the plurality of storage groups collectively storing all records in the distributed database; 
for the second record, identify a second storage group of a plurality of storage groups for storing copies of the second table partition in non-volatile memory based on a second table partitioning policy, the second table partitioning policy mapping the second table partition to the second storage group; and 
send a replication message to each storage manager node in the first storage group and in the second storage group to manipulate the copies of the first record and the copies of the second record in accordance with the database transaction,
wherein each storage manager node of the plurality of storage nodes belongs to at least one storage group in the plurality of storage groups, and
wherein a first storage manager node of the plurality of storage manager nodes is configured to:
receive, from an administrative node in the plurality of administrative nodes, a request to assign the first storage manager node to the first storage group; 
determine if the first storage group exists in the distributed database; 
in response to determining that the first storage group does not exist, send a request to create the first storage group;
in response to determining that the first storage group exists or to receiving an acknowledgement that the first storage group has been created, broadcast a storage manager assignment message to each database node of the plurality of database nodes, the storage manager assignment message indicating that the first storage manager node belongs to the first storage group; and
retrieve and store table partitions and records stored by the first storage.

20.	(Proposed Amended) A distributed database system, comprising:
a plurality of database nodes forming a distributed database, the plurality of database nodes including:
a plurality of storage nodes, each storage node of the plurality of storage nodes belonging to at least one storage group in a plurality of storage groups, each storage group of the plurality of storage groups storing local copies of at least some atoms of a plurality of atoms, each atom in the plurality of atoms containing a specific fragment of : 
receive a request to join a first storage group in the plurality of storage groups; [[by:]]
determine if the first storage group exists;
in response to determining that the first storage group does not exist, request creation of the first storage group;
in response to determining that the first storage group exists or to receiving an acknowledgement that the first storage group has been created, broadcast a storage manager assignment message to each database node in the plurality of database nodes, the storage manager assignment message indicating that the first storage manager node belongs to the first storage group;
transition to a synchronization state;
identify a record associated with a first table partition that is serviced by the first storage group;
retrieve the record from another database node of the plurality of database nodes; and 
transition from the synchronization state to a running state; and 
a plurality of transaction engine nodes, each transaction engine node including a corresponding local copy of at least atoms in the plurality of atoms, each transaction 
receive a first database transaction from a first SQL client,
determine a first set of atoms in the plurality of atoms affected by the first database transaction, 
update a local copy of the first set of atoms in the first transaction engine node based on the determination, 
identify a table partition affected by the first database transaction using table partitioning policies, 
determine a storage group for the table partition based on a partitioning criterion within the table partitioning policies, and 
transmit replication messages to storage nodes in the storage group and to transaction engine nodes including a copy of the first set of atoms to update their respective local copies of the first set of atoms. 

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-18 and 20-21 are allowable (re-numbered as 1-20) because of the following reasons:
A/ In view of the Applicant’s arguments: (see Remarks, pages 8-9), filed 10/15/2021; and 
B/ Overcome of the prior art(s) made of record:
combined limitations considered as a whole include: "wherein a first storage manager node of the plurality of storage manager nodes is configured to: receive, from an administrative node in the plurality of administrative nodes, a request to assign the first storage manager node to the first storage group; determine if the first storage group exists in the distributed database; in response to determining that the first storage group does not exist, send a request to create the first storage group; in response to determining that the first storage group exists or to receiving an acknowledgement that the first storage group has been created, broadcast a storage manager assignment message to each database node of the plurality of database nodes, the storage manager assignment message indicating that the first storage manager node belongs to the first storage group; and retrieve and store table partitions and records stored by the first storage group." These combined limitations are disclosed/defined in the Applicant’s drawings (Figs. 5 and 9a), specification (pars. [0025], [0027-28], [0036], [0041-42], [0072, 77], and [0078-84]).
The above indicated limitations combine together with the other limitations of the independent claim 1, and similar to claims 15 and 20 as well are novel and non-obvious over the prior art of record. The dependent claims 2-14, 16-18, and 21, being definite, enabled by the specification, and further limiting to the independent claims 1, 15, and 20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Jessica N Le/Examiner, Art Unit 2169          
                                                                                                                                                                                              
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169